Upon petition for rehearing. Pee Curiam: Our attention is now for the first time called to the fact that in appellant’s brief the word “ not ” was omitted in the following sentence of the instruction quoted at length in the opinion herein, to-wit, “ and if the jury further believe that the said goods could not have been obtained in the market by the plaintiff,” and the instruction was therefore considered by us as if the word “not” were not in it. It follows that what was said in the opinion based upon the supposed absence of the word should be disregarded; but in all other respects the opinion is approved. Petition denied.